Citation Nr: 0200495	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  98-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right testicular 
seminoma or for the postoperative residuals thereof.

2.  Entitlement to an evaluation greater than 40 percent for 
intervertebral disc syndrome for any period since October 18, 
1996, the effective date for service connection.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had approximately 28 years of active service, 
including a period of confirmed service from August 1964 to 
June 1986.  In addition, he had more than two years of 
inactive duty.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 decision by the Winston-Salem, North 
Carolina, Regional Office (RO) that, in part, granted service 
connection for degenerative disc disease of the thoracolumbar 
spine, and assigned a 10 percent evaluation, and denied 
service connection for testicular seminoma, a form of 
testicular cancer.

In an October 1997 statement, the veteran disagreed with the 
denial of service connection for testicular cancer, and also 
disagreed with the evaluation assigned the back disorder.  
Following a February 1999 hearing, a decision by the hearing 
officer increased to 40 percent the evaluation assigned the 
back disorder and made the increase retroactive to October 
18, 1996, the effective date for service connection.

In an April 2000 decision, the Board remanded the case for 
further development of the evidence.

On examination in November 2000, the veteran reported that he 
quit working in 1995 due to back pain.  There is medical 
evidence of his back disability, and he is presumed to be 
seeking the highest available rating.  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In this case the veteran has satisfied each of these 
requirements.  His inferred claim for TDIU is referred to the 
RO for initial adjudication.



FINDINGS OF FACT

1.  The veteran had a genitourinary disorder, testicular 
seminoma, and underwent orchiectomy and radiation therapy, 
but the genitourinary disorder was not incurred in military 
service.

2.  During the period since the effective date of service 
connection, the veteran's low back disability has been 
manifested by, at most, radiating and non-radiating pain and 
numbness, limitation of motion, disc space narrowing, 
foraminal encroachment, and stenosis without muscle spasm, 
absent reflexes or other symptoms of pronounced 
intervertebral disc disease.



CONCLUSIONS OF LAW

1.  Testicular seminoma, or the postoperative residuals 
thereof, were not incurred or aggravated in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).

2.  The schedular criteria for an evaluation greater than 40 
percent for intervertebral disc syndrome, for any period 
since October 18, 1996, the effective date for service 
connection, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 to include §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, and DC 5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records show a January 1982 
complaint of back pain after lifting a heavy object.  He 
denied a history of back pain.  There was decreased 
flexibility on the left side, but sensation was intact, the 
pain did not radiate, and it did not produce muscle spasm.  
The diagnosis was lumbosacral strain and he was referred for 
physical therapy.

The veteran complained of low back pain, again after lifting 
a heavy object, in January and February 1983.  There was 
muscle spasm, but no neurologic signs or symptoms.  X rays 
showed six lumbar vertebrae and degenerative disc disease at 
L1-2 and L2-3.  The diagnosis was acute muscle strain and 
probable "early" herniated nucleus pulposus.

A routine April 1985 examination noted atrophy of the right 
testicle.  In January 1986, the veteran complained of right 
testicular pain.  On examination, the testes were normal in 
size, not tender, and there were no masses.  The epididymides 
were normal in size, but both were tender to palpation.

At his March 1986 retirement physical, the veteran's spine 
and lower extremities were normal by clinical evaluation.  A 
urology consult noted chronic, low-grade epididymitis, but 
found no evidence of genitourinary disease.

During and after service, the veteran saw Gerald Pelletier, 
MD, for orthopedic complaints.  The earliest treatment record 
in the file is one dated in February 1983.  In that record, 
the doctor noted resolving lumbar ligament strain.

Records by John Lasater, MD, include one dated in June 1991.  
The history of epididymitis in service in 1986 was noted but, 
currently, the veteran complained of a mass on the right 
testicle he had discovered two weeks earlier.  On 
examination, the left testicle was palpably normal.  The 
right testicle was smaller than the left and a hard, 2-cm 
mass was palpable, confirmed by ultrasound, on its posterior 
aspect.  

Later in June, the veteran underwent a right orchiectomy.  A 
right inguinal hernia, found during surgery, was also 
repaired.  Biopsy of the resected testicle revealed seminoma, 
a form of testicular cancer, with no involvement of the 
epididymis or spermatic cord.  Staging work up was conducted, 
no evidence of malignancy was found elsewhere, and the 
diagnosis was right testicular seminoma, stage I.  The 
veteran underwent radiation therapy.  He was followed for 
several years with periodic pelvic computerized tomography, 
but testicular cancer has not metastasized nor has it 
recurred.

In a November 1995 record by Dr. Lasater, the veteran 
complained of pain in the buttocks.  After examination, the 
doctor determined that the pain was unrelated to the 1991 
testicular cancer and orchiectomy.  The diagnosis was 
questionable musculoskeletal pain.

Dr. Pelletier again treated the veteran, in March 1996.  The 
doctor noted that the veteran was referred by Dr. Lasater 
"with a new problem:" nonradicular low back pain.  Onset 
was reported to have been several weeks earlier and a day or 
two after he did some work under his house.  Since then, 
jogging and prolonged sitting brought discomfort.  
Examination showed a straight spine, no neurologic deficit, 
and "excellent" range of motion (he could flex forward to 
touch his toes).  October 1995 X rays of his lumbar spine, 
brought by the veteran, showed mild degenerative changes, 
mainly spurring, at several levels, but disc spaces were 
reported as well maintained.  Nevertheless, the impression 
was mild degenerative disc disease of the lumbar spine.

In an October 1997 letter to the RO, Dr. Lasater noted the 
1986 diagnosis of epididymitis, the examination at that time 
that showed that the testicles were normal size, and the 
right testicular mass that he found in 1991 which biopsy 
revealed to be malignant.  He then observed that, 

Although it is likely that the testicular 
pain in 1986 and the testicular cancer 
diagnosed in 1991 are two separate 
events[,] and that I think it is unlikely 
that a testicular cancer would have been 
in place five years earlier and not 
progressed and been discovered earlier, I 
cannot rule out the possibility that this 
presentation in 1986 could have been a 
prodromal event heralding the development 
of testicular cancer.  I think that is 
improbable and unlikely[,] but I do not 
think anyone can say that they are not 
related for 100 percent certainty.

In a November 1997 letter to the RO, E. Phillip Bounous, Jr., 
MD, reported that he was aware that the veteran was found to 
have testicular cancer in the "early 1990[']s," that he 
underwent "successful treatment," and was "apparently 
cured."  He said he examined records the veteran brought him 
that showed the veteran's complaints of testicular pain when 
he was on active military duty.  Dr. Bounous said he 
personally felt that testicular pain in 1986 was "not 
unrelated" to testicular cancer in 1991.

A brief February 1998 record by Dr. Pelletier noted treatment 
of degenerative disc disease.

A November 1998 record by Dr. Pelletier noted the veteran's 
report of a "dramatic increase" in back and leg pain 
unattributed to any particular activity.  Though there was 
pain in the leg, worse on the left, there was no neurologic 
deficit.  Straight leg raising was positive at 40 degrees on 
the left and range of motion of the lumbar spine was 
decreased by 20 degrees of flexion and 10 degrees of 
extension.  X rays of the lumbar spine showed degenerative 
disc disease at several levels with foraminal encroachment at 
L4-5 and L5-S1.  The impression was degenerative disc disease 
of the lumbar spine with stenosis and radiculopathy.

At a February 1999 hearing, the veteran testified that, 
currently, he had constant pain in the buttocks and could not 
tolerate prolonged sitting.  In addition, he had excruciating 
back pain one, two, or three times per week and occasional 
muscle spasm.  Flare ups might be related to lifting, 
walking, or sneezing, but were really unpredictable.  
Medication and lying down brought a degree of pain relief.  
With regard to service connection for testicular cancer, the 
veteran testified that he had right testicular pain in 
service but never had it after the 1991 orchiectomy.

At the hearing, the veteran submitted a statement he prepared 
wherein he reiterated those matters to which he testified, a 
statement signed by his wife, and two medical records by Dr. 
Pelletier, duplicates of records previously received.  In her 
statement, his wife noted that the veteran injured his back 
in service, that a back disorder had worsened in recent 
years, that he currently had pain and numbness, primarily on 
the left, that he was unable to sit for more than half an 
hour, and that he occasionally used a cane.  She said he had 
unpredictable flare ups, of four to seven days duration, 
during which he listed to the left and could not flex 
forward.

At the hearing, the hearing officer noted that the veteran, 
in an earlier statement, contended that he was entitled to a 
30 percent evaluation for the back disorder.  The hearing 
officer asked him if such an evaluation would satisfy his 
appeal, and he said he would like an evaluation of 40 
percent.  In a decision dated the day of the hearing, the 
hearing officer assigned a 40 percent evaluation for 
degenerative disc disease of the thoracolumbar spine, but the 
veteran has not withdrawn his appeal on that issue.  He has 
since reported that he wanted his appeal to go forward.

June 1999 records by Dr. Pelletier noted the veteran's report 
of a back injury sustained while picking up driftwood on the 
beach.  He complained of numbness, tingling, and pain, and 
irritation of the sciatic nerve was noted.  Magnetic 
resonance imaging revealed disc disease at L3-4, some 
triangulation of the spinal canal indicative of stenosis, and 
a large, extruded disc fragment in the foramen at L4-5 with 
inflammation and compression of the nerve root.  The 
impression was lumbar disc extrusion, spinal stenosis, and 
radiculopathy.  (An extruded disc is herniation of the 
nucleus pulposus through the annulus fibrosus with the 
nuclear material remaining attached to the intervertebral 
disc.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 491 (28th ed. 
1994).  Radiculopathy is disease of the nerve roots.  Id. at 
1404.)

In a June 1999 letter to Dr. Pelletier, Stephen Dalrymple, 
MD, reported that he had seen the veteran for pain in the 
left buttock and numbness and weakness in the left leg.  The 
veteran associated the onset of symptomatology with carrying 
wood three or four weeks earlier and with mowing his lawn at 
the end of May.  He denied leg pain, but complained of 
numbness of the left leg and weakness of the knee and hip.  
He said that standing was worse, sitting was better, and 
reclining was best.  Examination of the left lower extremity 
revealed weakness of the anterior tibialis and extensor 
hallucis longus, deep tendon reflexes diminished at the knee, 
and sciatic notch tenderness.  The doctor said the signs and 
symptoms were consistent with left lumbar radiculopathy at 
L4-5.  Magnetic resonance imaging of the lumbar spine showed 
a large, left lateral, extruded disc fragment at L4-5 that 
occluded the exit foramen.  The doctor believed that the 
extruded disc accounted for the veteran's symptoms, and the 
plan called for discectomy and facetectomy at L4-5.

A July 1999 operation report by Dr. Dalrymple noted that the 
veteran underwent a partial hemilaminectomy and diskectomy on 
the left at L4-5 and facetectomy and foraminotomy at L4 and 
L5.

In a July 1999 letter to Dr. Pelletier, Dr. Dalrymple 
reported that, following surgery, the veteran's leg pain 
improved significantly but he continued to have some left leg 
weakness along the L4-5 myotome.  In an August letter, he 
reported that the veteran still had good relief of pain and 
had had some improvement in left leg strength.  In an October 
letter, Dr. Dalrymple reported that the veteran noted a 
little transient pain or numbness with too much activity, but 
there was still no left leg pain, and strength was normal.

An April 2000 record by Dr. Dalrymple noted that the veteran 
said he "may be overdoing it" and currently had pain and 
tingling in the left leg.  Strength was normal.  Magnetic 
resonance imaging showed extensive soft tissue density along 
the posterolateral aspect of the disc space at L4-5 which 
represented, according to the radiologist, extruded disc 
material or epidural scarring from the July 1999 surgery.  
The impression was transient radiculitis, secondary to 
excessive activity and epidural fibrosis, which seemed to be 
improving,.

In a June 2000 statement, the veteran reported that he saw 
Dr. Pelletier in June 1999 for back pain.  He said he had had 
magnetic resonance imaging, had been referred to Dr. Stephen 
Dalrymple and, in July 1999, had had back surgery.  He had 
relief after the surgery but, several months later, pain 
recurred with numbness in the left leg and numbness and 
tingling in the left foot.  He said that magnetic resonance 
imaging in April 2000 showed scar tissue.  With regard to 
testicular cancer, he reiterated his contention that, since 
he had right testicular pain in service, and he had not had 
any pain since the orchiectomy for testicular cancer, the 
cancer was present in service and was the cause of the pain 
he experienced then.

At a November 2000 VA examination, the veteran said he 
sustained a groin injury in service before 1980, that 
testicular pain increased in the early 1980's, that he 
developed testicular cancer, that he had surgery and 
radiation therapy, and that the cancer was currently "in 
remission."  On examination, the right testis was absent 
while the left one was of normal size and not tender to 
palpation, though a 1 cm section of the spermatic cord was 
slightly tender.  The diagnosis was testicular seminoma 
status post resection of the right testicle and spermatic 
cord and radiation therapy without recurrence.  In response 
to the Board remand, the examiner noted that it was likely 
that the testicular pain in 1986, with normal testicular 
size, was a separate and distinct event from the testicular 
cancer diagnosed five years later, that a relationship 
between the two conditions was improbable, and that it was 
unlikely that testicular cancer could have been present in 
1986 since a mass not then evident and the condition was not 
diagnosed until 1991.

With regard to his back, the veteran said he injured it in 
service in 1983.  A lumbar discectomy in July 1999 provided 
initial pain relief but, eventually, the pain returned.  
Currently, the symptoms of his back disorder included 
weakness, stiffness, fatigue, constant pain, occasional 
numbness below the left knee and tingling in the left foot, 
and intermittent, but excruciating, flare ups unrelated to 
any particular activity.  He knew, however, that prolonged 
sitting increased pain.  On examination, there was tenderness 
of the lower lumbar spine and spasm of the paraspinal 
muscles.  He could walk heel and toe, squat, and climb on to 
and off of the examining table, all without difficulty.  Leg 
lengths were equal and there was no limitation of function 
for standing or walking.  Straight leg raising was mildly 
positive at 70 degrees on the left.  Deep tendon reflexes 
were 1+ at the knees and ankles.  Strength was 4+/5 for left 
ankle dorsiflexion, but was otherwise 5/5 in the lower 
extremities.  Sensation in the left lower extremity was 
subjectively diminished in the anterior aspect of the leg and 
the anterolateral aspect of the foot, but was otherwise 
intact in the lower extremities.  

Range of motion of the lumbar spine was limited by pain to 45 
degrees of flexion, 10 degrees of extension, 20 degrees of 
right rotation and 10 degrees of left, and 15 degrees of 
lateral flexion bilaterally.  X rays showed spondylosis of 
the thoracic and lumbar spine, rotational scoliosis of the 
lumbar spine, and degenerative disc disease at L1-2.  
Diagnoses included rotational scoliosis, thoracic and lumbar 
spondylosis, degenerative disc disease at L1-2, and lower 
lumbar arthropathy.  The veteran reported fatigue, weakness, 
and muscle spasm with repeated movement, but those symptoms 
were not evident during the examination, and the examiner 
said that the veteran should be examined during a flare up.

Analysis

First, there has been a change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VCAA 
identifies and describes duties on the part of VA to advise a 
claimant of the evidence needed to substantiate a claim and 
to help a claimant obtain that evidence.  38 U.S.C.A. 
§§ 5103, 5103A.  VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical and 
Statutory Notes (Effective and Applicability Provisions).  
The duties to notify and assist claimants have been 
implemented by a new regulation.  Duty to Assist, 66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In addition to the March 1997 RO decision, the RO sent the 
veteran an October 1998 Statement of the Case (SOC), a 
February 1999 hearing officer decision, and a February 1999 
Supplemental Statement of the Case (SSOC), all of which 
explained the evidentiary shortcomings of the veteran's case, 
while the SOC and the SSOC also set out the applicable law.  
In a February 2000 letter, the RO advised him that his case 
was being sent to the Board, and invited him to submit any 
evidence he had directly to the Board.  In April 2000, the 
Board remanded the case for further development of the 
evidence.  In October 2001, the RO issued another SSOC.  

The claim file includes the veteran's service medical 
records, VA examination reports, and treatment records and 
correspondence from physicians the veteran identified.  In 
addition, the veteran testified at a hearing and submitted 
several written statements as well as a statement from his 
wife.  Finally, in an October 2001 letter, the RO asked the 
veteran if he wished to make further comment regarding the 
evidence and, in a November response, he said he had none.  
There are no reported treatment records that have not been 
secured.  

On the most recent VA examination, the examiner recommended 
that the veteran undergo an examination during a period when 
he was experiencing a flare up of his back disability.  As 
will be discussed below, the veteran's disability must be 
evaluated on the basis of functional impairment, including 
impairment during flare-ups.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that when a claimant's medical history 
indicates that his condition undergoes periods of remission 
and recurrence, VA is required to provide a medical 
examination during the period of recurrence.  Ardison v. 
Brown, 6 Vet. App. 405 (1994).  Additionally, the Court has 
long held that VA has an obligation to order examinations 
recommended by VA examiners.  Hyder v. Derwinski, 1 Vet. App. 
221 (1991).  However, in this case, the veteran sought 
medical treatment during flare-ups, and his condition was 
evaluated and reported during those flare-ups.  These 
evaluations are part of the record.  Therefore, further 
examination is not needed.  The Board also notes, that it 
would be extremely difficult to predict when the veteran 
would experience a flare up and schedule the veteran for an 
examination during such an event.  See Voerth v. West, 13 Vet 
App 117 (1999).

In view of the foregoing, the Board finds that VA has 
satisfied the notice and duty-to-assist provisions of VCAA 
and 38 C.F.R. § 3.159, and we turn now to an analysis of the 
evidence and the applicable law.

Service connection for right testicular seminoma or for the 
postoperative residuals thereof

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection requires evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Under the present state of the record, it is clear that the 
veteran has a current disability attributable to testicular 
cancer diagnosed and treated in 1991.  He underwent an 
orchiectomy for testicular cancer and experienced the loss of 
the right testicle.  It is also not in dispute that he had 
right testicular pain and atrophy in service.

The remaining question is whether the symptoms identified in 
service are related to the current disability.  As laymen 
(i.e., people without medical training or expertise), neither 
the Board nor the veteran is competent to offer opinions 
concerning medical etiology or diagnosis.  Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a postservice reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care profession al, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

The Board must determine whether a preponderance of the 
medical evidence establishes an etiologic relationship 
between epididymitis in 1986 and testicular seminoma in 1991 
or whether all of the evidence is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against such an etiologic 
relationship, in which case the claim must be denied.  
38 U.S.C.A. § 5107(b) (as amended); Ortiz v. Principi, No. 
01-7006, 2001 U.S. App. LEXIS 26687 (Fed. Cir. Dec. 17, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 3.102 (as amended).  In making the above determination, it 
is the Board's responsibility to weigh the evidence and 
decide where to give credit and where to withhold the same.  
At the same time, we are mindful that we cannot make our own 
independent medical determinations and that we must have 
plausible reasons for favoring one medical opinion over 
another.   Evans v. West , 12 Vet. App. 22, 31 (1998); see, 
also, Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In his October 1997 letter, Dr. Lasater, the urologist who 
performed the 1991 orchiectomy, said, as did the VA doctor 
who conducted the November 2000 examination, that complaints 
of testicular pain in 1986 and testicular cancer in 1991 were 
likely two separate events, that a relationship between the 
two events was unlikely and improbable, and that it is 
unlikely that testicular cancer was present in 1986 but not 
discovered until 1991.  The VA doctor said an etiologic 
relationship was unlikely because, in 1986, the testicles 
were not tender to palpation, though the epididymides were, 
and a testicular mass was not found.  The foregoing medical 
evidence augurs against an etiologic relationship between 
epididymitis in 1986 and testicular seminoma in 1991.  While 
both doctors said that such an etiologic relationship could 
not be ruled out with "100 percent certainty," they both 
concluded that such a relationship was unlikely.

In his November 1997 letter, Dr. Bounous said he felt that 
the 1986 complaints and the 1991 cancer were "not 
unrelated."  He said he reviewed records brought to him by 
the veteran, and that he had known the veteran for ten years, 
but he did not indicate that he had examined the veteran, nor 
did he otherwise reveal the basis for his conclusion.  
Because of the lack of reasons, and the fact that two other 
medical professionals reached an opposite conclusion, the 
Board finds Dr. Bounous' opinion to be of less probative 
weight than the opinions finding of the VA examiner and the 
private urologist.

The medical evidence shows that the 1986 epididymitis and 
1991 testicular cancer were likely two separate events and 
that an etiologic relationship between them was unlikely and 
improbable.  In this case, the preponderance of the medical 
evidence shows no etiologic relationship between epididymitis 
in 1986 and testicular seminoma in 1991.

A preponderance of the medical evidence is against a finding 
of an etiologic relationship between the veteran's 1986 
epididymitis and his 1991 testicular cancer.  In view of the 
foregoing, service connection for testicular seminoma, or for 
the postoperative residuals thereof, must be denied.


Evaluation greater than 40 percent for intervertebral disc 
syndrome for any period since October 18, 1996, the effective 
date for service connection

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

We turn first to the law applicable to determining the 
evaluation to be assigned a service-connected disability.  
The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on motion 
are all symptoms which must be considered.  The assignment of 
an accurate evaluation requires an assessment of anatomical 
damage and functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other pathology.  Functional loss may also 
be due to pain, but complaints of pain must be supported by 
adequate evidence of pathology and by the visible behavior of 
the claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reduction of their normal 
excursion of movement in different planes and, in rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca, supra; 
38 C.F.R. § 4.45.

In reviewing diagnostic codes potentially applicable here, we 
find that the veteran has not sustained vertebral fractures, 
so an evaluation under the provisions of DC 5285 (residuals 
of fractured vertebrae) is not warranted.  His lumbar spine 
is not fused, so an evaluation under the provisions of DC 
5287 (ankylosis of the cervical spine) is not warranted.  
There is evidence of limitation of motion of the lumbar 
spine, so an evaluation pursuant to DC 5292 (limitation of 
motion of the lumbar spine) might otherwise be assigned, but 
the greatest evaluation available under that diagnostic code 
is 40 percent and that is the evaluation currently assigned 
pursuant to DC 5293 (intervertebral disc syndrome).  
Similarly, the greatest evaluation that could be assigned 
pursuant to DC 5295 (lumbosacral strain) is 40 percent.  
Since the veteran has degenerative disc disease, and no other 
diagnostic code seems more applicable, we will review the 
rating criteria of DC 5293 to determine whether an evaluation 
greater than 40 percent can be assigned pursuant thereto for 
any period since October 18, 1996, the effective date for 
service connection.

Under the provisions of DC 5293 (intervertebral disc 
syndrome), a 60 percent evaluation is warranted when the 
disorder is pronounced and there are persistent symptoms, 
from which there is little intermittent relief, compatible 
with sciatic neuropathy, characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the sites of diseased discs; a 40 percent 
evaluation is warranted when the disorder is severe, but 
there is intermittent relief from recurring attacks; a 20 
percent evaluation is warranted when the disorder is moderate 
with recurring attacks; a 10 percent evaluation is warranted 
when the disorder is mild; only a noncompensable evaluation 
is warranted if surgery has cured the disorder.

Turning now to the evidence in this case, the veteran's 
disability was initially manifested by low back pain without 
neurologic deficit and without limitation of motion.  By 
November 1998, he was reporting pain in the buttocks and 
legs, worse on the left, and increased back pain.  There was 
limitation of motion and radicular signs, such as positive 
straight leg raising, but there was still no neurologic 
deficit.  At a February 1999 hearing, he reported constant 
pain in the buttocks with occasional flare-ups of 
excruciating back pain as well as occasional muscle spasm.  
In June 1999, he had numbness and weakness in the left leg, 
but no leg pain.  Magnetic resonance imaging showed a 
herniated nucleus pulposus at L4-5 that occluded the foramen 
and compressed the nerve root.  

In July 1999, he had surgery at L4-5 followed by relief of 
symptomatology.  However, in April 2000, he reported pain and 
tingling, but not weakness, in the left leg.  The surgeon 
reported that magnetic resonance imaging showed epidural 
fibrosis at the surgery site and he attributed the veteran's 
complaints, which he diagnosed as transient radiculitis, to 
that and to the veteran's excessive activity.  At a November 
2000 VA examination, range of motion of the lumbar spine was 
limited by pain, strength was 5/5 in the lower extremities 
except for minimal left ankle weakness for dorsiflexion 
(4+/5, according to the examiner), and sensation was 
subjectively diminished in the anterior aspect of the left 
leg and the anterolateral aspect of the left foot.  

The veteran reported intermittent, excruciating flare-ups, 
but the examiner said he could not comment on them without 
examining the veteran during one.  The veteran also reported 
weakness, fatigue and muscle spasm, but the examiner said 
such symptoms were not evident during his examination.  
Outpatient treatment records do show evaluations when the 
veteran reported flare ups of his back disability.  These 
flare-ups were usually reported following activity.  In 
November 1998, he reported a dramatic increase in symptoms.  
However on examination, there was no neurologic abnormality 
in the lower extremities.  In June 1999, the veteran reported 
injuring his back while picking up drift wood, but straight 
leg raising was described as "barely positive" and 
"curiously negative" during follow up visits.  He was seen 
again in April 2000, for what was described as a flare up 
after "overdoing it."  He developed pain and tingling, but 
those symptoms were resolving, and he had normal strength.  
In sum, the evaluations conducted during the flare-ups did 
not reveal neurologic findings such as are envisioned for a 
60 percent evaluation.

In reviewing the evidence relating to the veteran's condition 
since 1996, the Board finds none that shows neurologic 
deficit before June 1999, so an evaluation greater than 40 
percent is not warranted for the period prior thereto.  
Between June 1999 and his July surgery, there was evidence of 
numbness and weakness, but not pain, in the left leg.  While 
such symptoms constitute neurologic findings appropriate to 
the site of the diseased disc at L4-5, we cannot say that 
these symptoms were pronounced and there is no evidence as to 
their persistence or their relief.  Thus, an evaluation 
greater than 40 percent is not warranted for the June-July 
1999 period.  Between July 1999 and April 2000, the veteran 
had relief of his disc symptomatology.  There were no 
findings during any period since 1996, of neurologic symptoms 
described for a 60 percent evaluation under Diagnostic Code 
5293.  

On the recent VA examination the examiner essentially 
concluded that the veteran would have "significant" 
functional impairment during flare-ups, and was currently 
experiencing only "moderate" functional impairment.  There 
is no other evidence that the disability results in 
"profound" impairment, such as is required for a 60 percent 
evaluation.  Functional impairment cannot serve as a basis 
for granting a higher evaluation.  38 C.F.R. §§ 4.40, 4.45.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran is 
retired, so  marked interference with employment has not been 
shown.  The veteran's disability has required a brief period 
of hospitalization in July 1999, but has not required 
frequent periods of hospitalization.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.


Clearly, an evaluation greater than 40 percent is not 
warranted during any period since the effective date of the 
grant of service connection.


ORDER

Entitlement to service connection for right testicular 
seminoma, or for the postoperative residuals thereof, is 
denied.

Entitlement to an evaluation greater than 40 percent for 
intervertebral disc syndrome for any period since October 18, 
1996, the effective date for service connection, is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

